Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered October 16, 1995, convicting him of murder in the second degree, manslaughter in the first degree, and kidnaping in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*311Prior to jury selection, the trial court ruled that the People would not be permitted to elicit testimony from their witness that she recognized the defendant at the time of the crime because she had previously bought drugs from him. Following jury selection, the court reversed its ruling stating that it would allow the People to introduce such testimony, but denied the defendant’s application to reopen voir dire.
The court properly ruled that the witness could testify as to the basis for her identification of the defendant (see, People v Branch, 191 AD2d 576, affd 83 NY2d 663). Moreover, the court’s decision to deny the defendant’s request to reopen voir dire was within its discretion (see, United States v Reza, 104 F3d 360; United States v Abraham, 541 F2d 1234, 1240, cert denied 429 US 1102).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Rosenblatt, Ritter and Altman, JJ., concur.